 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11       SONNY MARTINEZ, et al.,                      No. 2:16-cv-02566-TLN-JDP
12                       Plaintiffs,
13             v.                                     ORDER
14       CITY OF WEST SACRAMENTO, et al.,
15                       Defendants.
16

17            This matter is before the Court on Defendants Yolo County, Robert Gorman (“Gorman”),

18   and Ryan Couzens’s (“Couzens”) (collectively, “Defendants” or “Yolo Defendants”) Motion for

19   Sanctions against Plaintiffs pursuant to Federal Rule of Civil Procedure (“Rule”) 11. (ECF No.

20   148.) Plaintiffs Sonny Martinez (“Sonny”), Jessica Martinez (individually and as guardian ad

21   litem for minors ARM and EVM), Veronica J. Martinez, Gabriel R. Martinez, and Joann Ramirez

22   (collectively, “Plaintiffs”) filed an opposition.1 (ECF No. 151.) Defendants replied. (ECF No.

23   156.) For the reasons stated herein, Defendants’ Motion is GRANTED.

24   ///

25
     1      Defendants City of West Sacramento, West Sacramento Police Department, Jason M.
26
     Winger, David M. Stallions, Michael Duggins, Kenneth E. Fellows, Carl J. Crouch, Eric M.
27   Palmer, Matthew S. Luiz, Louis Cameron, and David Delaini (collectively, the “West Sacramento
     Defendants”) additionally filed a Statement of Non-Opposition to the Yolo Defendants’ Motion
28   for Sanctions. (ECF No. 150.)

                                                     1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND
 2          This action arises from Sonny’s arrest and criminal prosecution in relation to the October
 3   24, 2015 shooting of Alize Valadez (“Valadez”) in West Sacramento. Plaintiffs initiated this
 4   action on October 27, 2016, against multiple Defendants involved at all stages of the Valadez
 5   investigation: The West Sacramento Police Department and officers involved in the investigation;
 6   the Stockton Police Department and officers involved in executing the warrants; and the
 7   informant who worked with the police. (See generally ECF No. 1.) In general, Plaintiffs claim
 8   all of the Defendants conspired to wrongfully investigate, arrest, and prosecute Sonny for the
 9   Valadez shooting, despite knowing he was innocent. (See id.)
10          On October 27, 2017, Plaintiffs moved to amend the complaint to add Yolo County and
11   Yolo County District Attorney’s Office prosecutors Gorman and Couzens as Defendants and
12   assert new claims arising under the Fifth and Sixth Amendments. (ECF No. 64.) The Court
13   granted Plaintiffs’ motion. (ECF No. 70; see also ECF No. 69 at 15–44 (granting motion as to
14   each separate Defendant).)
15          On February 7, 2019, Plaintiffs filed the First Amended Complaint (“FAC”). (ECF No.
16   71.) With respect to the Yolo Defendants, the FAC alleged: Gorman falsely “testified as a
17   witness under oath” (id. at ¶¶ 276, 285, 298); Gorman and Couzens either interrogated or directed
18   the interrogation of Sonny at the jail as part of the classification process without advising Sonny
19   of his Miranda rights (id. at ¶¶ 255–59); Couzens improperly sought five continuances, including
20   on the final day of the case, which the state court refused (id. at ¶¶ 304–305; see also id. at ¶¶
21   277, 293, 296, 306, 308); another Defendant agreed to provide perjured testimony at the
22   preliminary hearing (id. at ¶ 299); and the collective Defendants failed to disclose exculpatory
23   information in Sonny’s criminal case (id. at ¶¶ 290, 292, 294–95).
24          On June 4, 2019, in response to the FAC, defense counsel emailed Plaintiffs copies of the
25   jail classification questionnaire that Plaintiffs allege was fraudulent, the Ramey arrest warrant,
26   and a certified copy of Sonny’s full criminal court file with certified docket and certified
27   transcripts from every hearing that occurred in the criminal case. (See ECF No. 156 at 2.)
28   Defendants maintain these records were provided informally to Plaintiffs in an attempt to help

                                                        2
 1   facilitate Plaintiffs’ ability to conduct an “inquiry reasonable under the circumstances” before
 2   “presenting to the court” certain disputed factual contentions against Gorman and Couzens in the
 3   amended complaint. (Id. at 1–2.)
 4          On June 10, 2019, all Defendants, including the Yolo Defendants, moved to dismiss the
 5   FAC. (See ECF Nos. 77, 90, 107.) The Yolo Defendants’ motion advanced several arguments,
 6   including the argument that Plaintiffs’ claims were barred by absolute prosecutorial immunity.
 7   (See generally ECF No. 107.) In support of their motion, the Yolo Defendants submitted the
 8   same records it had provided informally to Plaintiffs and requested the Court take judicial notice
 9   that: the court records reflected Couzens made only continuance motions (and only two of them,
10   not five); Gorman did not testify at any proceeding in Sonny’s criminal case, but merely signed
11   the criminal complaint; and no fruit of any “interrogation” at the jail was “used ,” as required for
12   Plaintiffs’ Fifth Amendment claims. (ECF Nos. 107-2, 107-3.)
13          In their briefing, Plaintiffs repeatedly alluded to further amending the FAC and ultimately
14   filed a motion to amend. (See ECF Nos. 92, 115.) The Court thus elected to vacate the pending
15   motions to dismiss and directed Plaintiffs to file “a single, comprehensive Second Amended
16   Complaint that complies with the Court’s previous orders.” (ECF No. 115.)
17          On October 21, 2019, Plaintiffs filed the Second Amended Complaint (“SAC”). (ECF
18   No. 116.) The SAC added the following new allegations: that “[o]n information and belief,”
19   Gorman and Couzens were involved in a judicial deception conspiracy in which they advised the
20   Defendant officers how to obtain warrants by attesting to false information; that Gorman and
21   Couzens filed ex parte affidavits with the criminal court bearing on Sonny’s right to bail; that
22   Couzens forged a jail classification questionnaire with incriminating statements against Sonny;
23   that Couzens authorized bribing Defendant Altamirano for false testimony against Sonny; and
24   that Gorman falsely “testified” that Sonny was a street gang member. (Id. at ¶¶ 204, 217, 330,
25   341, 350, 364, 397.) Meanwhile, the SAC continued to allege that Couzens sought five
26   continuances to keep Sonny in jail (id. at ¶¶ 362, 402, 403, 404), and it omitted all prior
27   allegations about Sonny being interrogated at the jail (see id. at ¶¶ 330).
28          On December 16, 2019, the Yolo Defendants moved to dismiss the SAC on the basis of

                                                        3
 1   prosecutorial immunity, state statutes of limitation, and for failure to state a claim under Rules 8,
 2   9, 10, and 12. (See ECF Nos. 132, 132-1.) Defendants submitted the same court records for
 3   judicial notice they previously filed with their motion to dismiss the FAC. (ECF Nos. 132-2,
 4   132-4.)
 5             On January 15, 2020, counsel for the Yolo Defendants directly provided Plaintiffs’
 6   counsel, Mr. Thorn, the court records from Sonny’s criminal case and proposed Rule 11 Motion
 7   and requested Plaintiffs withdraw their claims based on factual allegations directly contradicted
 8   by the court record and transcripts of the proceedings. (ECF No. 148-2 at 2.) The parties met and
 9   conferred on this matter for approximately three months, but Plaintiffs ultimately refused to alter
10   their pleadings. (See id. at 2–3, 5–28.)
11             On April 14, 2020, the Yolo Defendants filed the instant Motion for Sanctions under Rule
12   11.2 (ECF No. 148; ECF No. 148-1 at 6.) Defendants’ Motion additionally expresses concern
13   that the Court would assume the contested allegations had a factual basis and deny the pending
14   motion to dismiss. (ECF No. 148-1 at 6 n.1.) Defendants seek both monetary sanctions, as well
15   as a Court order that Plaintiffs withdraw the identified contentions against Defendants or show
16   cause why they do not violate Rule 11. (Id. at 7.) Plaintiffs opposed the Motion and Defendants
17   replied. (ECF Nos. 151, 156.)
18             On March 31, 2021, the Court granted the Yolo Defendants’ motion to dismiss. (ECF No.
19   159.) Plaintiffs were granted leave to amend certain claims as asserted against other Defendants.
20   (See generally id.) However, there are no remaining Yolo Defendants in this action and there is
21   currently no operable complaint before the Court. 3
22   2       In support of their Rule 11 Motion, Defendants filed a Request for Judicial Notice of
23   certain facts arising from the court file and transcripts of proceedings from Sonny’s Yolo
     Superior Court criminal case, No. 15-6190, as referenced in the SAC. (ECF No. 149; ECF No.
24   148-3 at 9–158 (Ex. B–L).) The Court notes Defendants’ Exhibit L appears to be a duplicate of
     Exhibit K. (See ECF No. 148-3 at 127–140.) Regardless, the Request is hereby GRANTED.
25   Fed. R. Evid. 201(b); Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002) (“[W]e
26   may take notice of proceedings in other courts, both within and without the federal judicial
     system, if those proceedings have a direct relation to matters at issue”) (internal quotations
27   omitted).

28   3         Nevertheless, the Court retains jurisdiction over the parties for purposes of a Rule 11

                                                          4
 1          II.     STANDARD OF LAW
 2          Under Rule 11, by signing a document, an attorney certifies that (1) he has read the
 3   pleadings or motions he filed and (2) the pleading or motion is “well-grounded in fact,” has a
 4   colorable basis in law, and is not filed for an improper purpose. Fed. R. Civ. P. 11(b); Smith v.
 5   Ricks (Ricks), 31 F.3d 1478, 1488 (9th Cir. 1994). Rule 11 “is designed to deter attorneys and
 6   unrepresented parties from violating their certification that any pleading, motion or other paper
 7   presented to the court is supported by an objectively reasonable legal and factual basis; no
 8   showing of bad faith or subjective intent is required.” Truesdell v. S. Cal. Permanente Med. Grp.,
 9   209 F.R.D. 169, 173–74 (C.D. Cal. 2002); c.f. Mars Steel Corp. v. Continental Bank N.A., 880
10   F.2d 928, 932 (7th Cir. 1989) (“[A] paper filed in the best of faith, by a lawyer convinced of the
11   justice of his client’s cause, is sanctionable if counsel neglected to make [a] ‘reasonable inquiry’
12   beforehand.”). Rule 11 also “emphasizes the duty of candor by subjecting litigants to potential
13   sanctions for insisting upon a position after it is no longer tenable and by generally providing
14   protection against sanctions if they withdraw or correct contentions after a potential violation is
15   called to their attention.” 1993 Comments to Fed. R. Civ. P. 11 (“[I]f evidentiary support is not
16   obtained after a reasonable opportunity for further investigation or discovery, the party has a duty
17   under the rule not to persist with that contention.”); Holgate, 425 F.3d at 680 (sanctions
18   warranted when a party refuses to withdraw an untenable position or to acknowledge candidly
19   that it does not currently have evidence to support a specified allegation after receiving a Rule 11
20   motion); see also G.C. & K.B. Invs., Inc. v. Wilson (Wilson), 326 F.3d 1096, 1110 (9th Cir. 2003)
21   (“[S]uccessive complaints based upon propositions of law previously rejected may constitute
22   harassment under Rule 11.”).
23          When, as here, a “complaint is the primary focus of Rule 11 proceedings,” the Ninth
24   Circuit requires “a district court [to] conduct a two-prong inquiry to determine (1) whether the
25   complaint is legally or factually baseless from an objective perspective, and (2) if the attorney has
26
     inquiry and addresses the merits of Defendants’ Motion. See Holgate v. Baldwin, 425 F.3d 671,
27   677 (9th Cir. 2005) (court retained jurisdiction over attorney, after he withdrew as counsel,
     regarding Rule 11 certification in pleading filed prior to withdrawal, on basis that the Rule 11
28   inquiry is made as of the time of the signing of the certification on the questioned document ).

                                                        5
 1   conducted a reasonable and competent inquiry before signing and filing it.” Christian v. Mattel,
 2   Inc., 286 F.3d 1118, 1127 (9th Cir. 2002) (internal quotations and citation omitted); Townsend v.
 3   Holman Consulting Corp., 914 F.2d 1136, 1142 (9th Cir. 1990) (whether a pleading is
 4   sanctionable must be based on, among other factors, an assessment of the knowledge that
 5   reasonably could have been acquired at the time the pleading was filed). The reasonableness
 6   standard applies the perspective of “a competent attorney admitted to practice before the district
 7   court.” Wilson, 326 F.3d 1096, 1109 (9th Cir. 2003) (quoting Zaldivar v. City of L.A., 780 F.2d
 8   823, 831 (9th Cir. 1986)).
 9          In addition, section (c) of Rule 11 provides a “safe harbor” period of 21 days, during
10   which time the moving party must allow the opposing party to retract the offending pleading
11   before it may file its Rule 11 motion with the court. Fed. R. Civ. P. 11(c)(2). In the Ninth
12   Circuit, the procedural requirements of the “safe harbor” provision are mandatory and therefore
13   strictly enforced. Blumberg v. Gates, 152 F. App’x 652, 653 (9th Cir. 2005) (citing Barber v.
14   Miller, 146 F.3d 707, 710 (9th Cir. 1988)).
15          If all provisions of Rule 11 have been met, the Court “may” issue sanctions. Fed. R. Civ.
16   P. 11(c)(1). Sanctions are limited to what is “sufficient to deter repetition of such conduct or
17   comparable conduct by others similarly situated.” Fed. R. Civ. P. 11(b)(2)(A); see also 1993
18   Comments to Fed. R. Civ. P. 11 (sanctions may include striking the offending paper, issuing an
19   admonition reprimand, or censure, requiring participation in seminars or other educational
20   programs, ordering a fine payable to the court or fees to the moving party, and referring the
21   matter to disciplinary authorities). However, sanctions may be imposed even when only a
22   portion, not the entirety, of a pleading is frivolous. See Holgate, 425 F.3d at 676–77 (affirming
23   Rule 11 sanctions based solely on finding that one of the plaintiffs’ claims lacked legal merit)
24   (quoting Townsend, 929 F.2d at 1364). The Court has broad discretion to choose the appropriate
25   type of sanction to achieve Rule 11’s goal of deterring future violations. Link v. Wabash R.R.
26   Co., 370 U.S. 626, 633 (1962). “If [the court] decides not to impose sanctions, some reasoned
27   basis for deciding not to do so is required . . . .” Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir.
28   ///

                                                       6
 1   1994); see also Townsend, 914 F.2d at 1144 (cautioning that district courts should give “thorough
 2   explanations of their reasons for imposing sanctions.”).
 3          III.    ANALYSIS
 4                  A.      Safe Harbor
 5          As an initial matter, the Court finds Defendants complied with the procedural
 6   requirements of Rule 11(c)’s safe harbor provision. Defendants provided Plaintiffs a copy of the
 7   proposed Rule 11 Motion and began the meet and confer process on January 15, 2020 and did not
 8   file the instant Motion until April 14, 2020. (See ECF No. 148; ECF No. 148-2 at 2); Fed. R. Civ.
 9   P. 11(c)(2). Thus, Plaintiffs had well over the 21 days required under the safe harbor provision to
10   respond.
11          Plaintiffs do not argue Defendants failed to comply with the safe harbor provision.
12   Rather, Plaintiffs argue Defendants harassed Mr. Thorn for months before filing the instant
13   Motion, then filed the motion at a time when Mr. Thorn was experiencing personal hardships as
14   well as facing filing deadlines for opposing multiple motions to dismiss the SAC.4 (ECF No. 151
15   at 2, 4.) Indeed, Plaintiffs appear to argue Defendants themselves violated Rule 11 with this
16   “harassing” behavior and request sanctions for costs incurred to oppose Defendants’ Motion. (Id.
17   at 2.) Plaintiffs’ argument is unavailing.
18          The Ninth Circuit has upheld Rule 11 sanctions against attorneys for failing to conduct the
19   required reasonable inquiry prior to filing, even where the attorney had only a short amount of
20   time in which to file a pleading. See, e.g., Business Guides v. Chromatic Communications
21   Enters., 892 F.2d 802, 812–13 (9th Cir. 1989) (attorney’s deficient inquiry was not excused by
22   the purportedly short time frame he had to complete a reasonable inquiry prior to filing initial
23   TRO papers, including only two hours to review an affidavit prior to filing). Here, by contrast,
24   Defendants not only provided Mr. Thorn the proposed Rule 11 Motion nearly three months prior
25
     4      In reply, Defendants assert Mr. Thorn never informed them of the personal hardships he
26
     was dealing with at that time. A review of the docket also reflects Plaintiffs did not request any
27   extensions of time for any of their filings. Further, the motion for sanctions was filed on April 14,
     2020, over two months after Plaintiffs filed their multiple oppositions to the motions to dismiss
28   the SAC. (Compare ECF Nos. 134, 135, 136, 140, 141 with ECF No. 148.)

                                                       7
 1   to filing the Motion, they also commenced informal meet and confer discussions as early as June
 2   4, 2019, when they initially provided Plaintiffs copies of Sonny’s criminal case records. (See
 3   ECF No. 148-2 at 2–3, 5–28; ECF No. 156 at 2.) Thus, Mr. Thorn had ample time to consider
 4   Defendants’ requests to remove the contested allegations prior to the filing of the instant Rule 11
 5   Motion. Further, the Court declines to construe defense counsel’s generous attempts to
 6   accommodate Mr. Thorn’s scheduling needs during the meet and confer process as “harassment.”
 7   Plaintiffs’ request for Rule 11 sanctions is therefore DENIED.
 8                   B.      Adequate Factual and Legal Basis
 9           A claim is “well grounded in fact if an independent examination reveals some credible
10   evidence in support of a party’s statements.” Himaka v. Buddhist Churches of Am., 917 F. Supp.
11   698, 710 (N.D. Cal. 1995) (citations and internal quotations omitted). A claim that has some
12   plausible basis, even a weak one, is sufficient to avoid sanctions under Rule 11. See United Nat’l
13   Ins. Co. v. R&D Latex Corp., 242 F.3d 1102, 1117–18 (9th Cir. 2001).
14           Here, Defendants move for Rule 11 sanctions on the basis that several of Plaintiffs’
15   factual contentions lack evidentiary support because they are either contradicted by the record or
16   inconsistent with Plaintiffs’ prior allegations, or they consist of facts that Plaintiffs could neither
17   know nor infer from any source. (ECF No. 148-1 at 6.) In light of the fact that the Court has
18   since dismissed the entire SAC in part due to Plaintiffs’ failure to state a claim or comply with
19   threshold pleading requirements under Rule 8 (see ECF No. 159 at 7–9), the Court finds the first
20   prong of the Rule 11 inquiry is satisfied. See Holgate, 425 F.3d at 676–77 (claim lacked legal
21   merit where it failed to meet threshold Rule 8 pleading requirements); Christian, 286 F.3d at
22   1127. However, the Court additionally finds the specific allegations contested by Defendants
23   lack an adequate factual or legal basis for the reasons further discussed herein.
24           Specifically, Defendants provide six examples of the purportedly baseless claims, which
25   the Court will address in turn: (1) judicial deception regarding obtaining warrants (ECF No. 148-1
26   at 14–15); (2) jail classification/interrogation regarding gang affiliation (id. at 15–19); (3) ex
27   parte affidavits (id. at 19–20); (4) continuances and dismissal (id. at 20–21); (5) perjury and
28   bribery (id. at 21–22); and (6) Gorman’s “testimony” about gang membership (id. at 22–23).

                                                         8
 1                        i.       Judicial Deception Regarding Obtaining Warrants
 2          Defendants challenge Plaintiffs’ new allegation that Gorman and Couzens provided legal
 3   advice to the Defendant officers on how to successfully apply for warrants using false
 4   information:
 5                  On inforamtion and belief, Winger, Crouch, and Stallions contacted
                    Groman and Couzens for legal advice about proceeding with the
 6                  troubling confiramtion that Altamrinao was not telling the truth. On
                    infroamtion and belief and based on what trasnpired, Gorman and
 7                  Couzens advised Winger and Stallions they could apply for warrants
                    with false affidavits that conelaed the fact there was no digital
 8                  evidnce to corrobroate Altrmiranos story and misrepresented that:
                    Sonny Martinez as a violent gang member and memebr of the Bario
 9                  Franklin Norteno street gang; that Sonny Marteinz has an extensive
                    criminal hsitory that incldues gang activity; that the shooting was
10                  gang related when there was not one scrap of evidnce a gang memebr
                    shot Alize Valadez or shot Alize Valdez for a gang; that grossly
11                  misrepresemnted the eye witness statement; misrepresneted the
                    scene; compeltely fabricated a story about an anonymous call that
12                  does not exist; compeletlyy fabricated a story about the need to seal
                    the PC affidavits to protect the witness when, had Altamirnao’s story
13                  been true and Sonny Martiez been the real shooter, the police
                    disclosed his identify in one of the frist questions of their
14                  interrogation of Sonny Marteinz (Who did you call?); the complelty
                    fabricated story that Altamrinao did not ask for money when Zwicky
15                  and the other members of the cosniarcy knew all along he expected
                    money and would be paid by the Stockton Police Deaprtment in the
16                  ordinary course under its custom and practice; and the penultimate
                    fraud on the court that Altaminrao is relaible, and other equally
17                  appaling and illega miscondcut.
18   (Id. at 14 (quoting ECF No. 116 ¶ 204 (grammar and spelling errors in original)5 ).) Defendants
19   argue Plaintiffs articulate no reasonable factual basis for this claim, which cannot be saved merely
20   by affixing the phrase “on information and belief.” (Id. at 14–15.) Further, Defendants submit
21   declarations in which Gorman avers he did not advise the police to make any false statements, nor
22   was he aware that any facts gathered by the police were untrue, and Couzens avers he had no
23   discussion with the police regarding the pre-complaint warrants whatsoever.6 (Id. at 15; ECF No.
24
     5       The quoted passage is but one example of the swamp of incoherent arguments,
25   misspellings, and grammatical errors that the Court was required to wade through in order to
26   accomplish a merits review of the instant motion. Counsel is cautioned to take better care in
     drafting his pleadings in the future.
27
     6       Indeed, this allegation appears to be contradicted — at least as asserted against Gorman —
28   by allegations in Plaintiffs’ April 27, 2016 government tort claim, in which they allege “Gorman

                                                       9
 1   148-3 at 3; ECF No. 148-4 at 2; see also ECF No. 148-2 at 2 (declarations provided to counsel
 2   during meet and confer on January 30, 2020).)
 3          In opposition, Plaintiffs appear to concede that they have no direct evidence of the facts
 4   asserted in ¶ 204, but instead assert that a reasonable inference of the conspiracy and Gorman and
 5   Couzens’s liability may be drawn based on unspecified “circumstantial evidence (documents and
 6   testimony)” in Mr. Thorn’s possession, that asserting an allegation “on information and belief” is
 7   appropriate under these circumstances, and that sanctions should be denied at this time because
 8   Plaintiffs expect discovery to provide information that establishes Gorman and Couzens’s
 9   liability. (See ECF No. 151 at 11–13.) Plaintiffs additionally appear to argue the allegation is
10   supported in a general sense because all knowledge of the Valadez investigation is imputed to
11   Gorman and Couzens based on the “presumption and duties and common knowledge” that
12   “investigating officers and prosecutors have a ‘closely aligned’ working relationship.” (Id. at 8–
13   9.) The Court finds Defendants have the better arguments.
14                                  a) “On Information and Belief”
15          Defendants correctly note the context of ¶ 204 does not suggest the allegations are to be
16   inferred from circumstantial evidence and other presumptions, as Plaintiffs now argue. (Id. at 11;
17   ECF No. 156 at 6.) Rule 11(b) provides that, by submitting a pleading to the court, the signatory
18   is always certifying that “to the best of the person’s knowledge, information, and belief, formed
19   after an inquiry reasonable under the circumstances,” the allegations submitted in the pleading
20   have a factual and evidentiary basis. Fed. R. Civ. P. 11(b). At most, alleging certain facts “on
21   information and belief” may connote the plaintiff lacks personal knowledge about certain facts
22   but has obtained hearsay evidence or other secondhand information. See McGuire v. Recontrust
23   Co., No. 2:11-CV-2787 KJM-CKD, 2013 WL 3863903, at *6 (E.D. Cal. Jul. 24, 2013); see also
24   Exergen Corp. v. Wal–Mart Stores, Inc., 575 F.3d 1312, 1330 (Fed. Cir. 2009) (“Pleading on
25   ‘information and belief’ is permitted under Rule 9(b) when essential information lies uniquely
26   within another party’s control, but only if the pleading sets forth the specific facts upon which the
27
     discovered the police officers filed false and misleading affidavits to obtain the warrants” after
28   Sonny was arrested. (See ECF No. 132-3 at 9.)

                                                       10
 1   belief is reasonably based.”). Nonetheless, the addition of the phrase “on information and belief”
 2   to an allegation is typically surplusage where it is already required by the Rule and therefore
 3   presumed. See Gaudin v. Saxon Mortg. Servs. Inc., No. C 11-1663 RS, 2011 WL 5825144, at *2
 4   (N.D. Cal. Nov. 17, 2011). Alternatively, if a party does not have evidentiary support for his
 5   allegation at the time of filing but “will likely have evidentiary support after a reasonable
 6   opportunity for further investigation or discovery,” Rule 11 expressly requires that the allegation
 7   be identified as such. Fed. R. Civ. P. 11(b)(3).
 8          Here, Plaintiffs allege an incredibly fact-specific account of a conversation between the
 9   prosecutors and investigating officers that suggests it is based on fact and direct evidence, rather
10   than inference. (See ECF No. 116 ¶ 204.) Plaintiffs do not expressly indicate, as required under
11   Rule 11(b)(3), that the allegation is only “likely to have evidentiary support” after discovery.
12   (See id.); Fed. R. Civ. P. 11(b)(3). Accordingly, the allegation has been certified as having
13   evidentiary support, to the best of counsel’s knowledge, information, and belief, based on a
14   reasonable pre-suit inquiry. Fed. R. Civ. P. 11(b); Gaudin, 2011 WL 5825144, at *2. Plaintiffs’
15   use of the phrase “on information and belief,” might be construed to connote that Plaintiffs
16   possess some form of hearsay or secondhand evidence of the identified conversation to support
17   their claim. See McGuire, 2013 WL 3863903, at *6. However, Plaintiffs fail to include any
18   factual support or to suggest the source of information they relied on in formulating this specific
19   claim against Gorman and Couzens in the SAC or in opposition to the instant Motion. See id.
20   (rejecting claims made “on information and belief” where the plaintiff failed to include “any
21   factual support even suggesting the source of the information or other detail rendering the claims
22   plausible”); see also In re Connetics Corp. Sec. Litig. (Connetics), 542 F. Supp. 2d 996, 1005–06
23   (N.D. Cal. 2008) (finding plaintiffs failed to personally investigate their claims against the
24   defendants where plaintiffs did not indicate to the court what sources were used to support the
25   specific contested claims). Simply affixing the term “on information and belief” to ¶ 204 does
26   not grant Plaintiffs free license to assert a multitude of specific facts without any evidentiary
27   basis. See 1993 Comments to Fed. R. Civ. P. 11 (allegations made “on information and belief . . .
28   is not a license to join parties, make claims, or present defenses without any factual basis or

                                                        11
 1   justification”); see also Delphix Corp. v. Actifo, Inc., No. C 13-4613 RS, 2014 WL 4628490, at
 2   *1 (N.D. Cal. Mar. 19, 2014) (“Despite the common appearance of that phrase in practice, it is
 3   not a recognized pleading device under the rules” but rather “creates [an] inference that plaintiff
 4   likely lacks knowledge of underlying facts to support the assertion, and is instead engaging in
 5   speculation to an undue degree.”). Therefore, Plaintiffs’ use of the phrase “on information and
 6   belief does not relieve [them] from the obligation to conduct an appropriate investigation into the
 7   facts that is reasonable under the circumstances.” Id. at *2 n.3; 1993 Comments to Fed. R. Civ. P.
 8   11.
 9          To the extent Plaintiffs attempt to pivot from their initial position by now asserting the
10   specific factual allegations put forth in ¶ 204 were not supported by evidence, but merely a
11   reasonable inference for which Plaintiffs expected to find evidentiary support through future
12   discovery, Plaintiffs’ arguments are unavailing. As previously noted, no such caveat is asserted
13   in the SAC. See Fed. R. Civ. P. 11(b)(3); Gaudin, 2011 WL 5825144, at *2. Consequently, by
14   asserting such a position now, Plaintiffs concede they violated Rule 11(b)(3) at the time they filed
15   the SAC. The remainder of Plaintiffs’ argument is hopelessly circular: they essentially argue that,
16   because Defendants all knew Sonny was innocent but agreed to put him in jail anyway, it may be
17   inferred from the fact that the magistrate judge issued warrants that the officers told the
18   prosecutors Altamirano was lying and the prosecutors conspired with the officers to submit
19   falsified affidavits in order to obtain the warrants. For the foregoing reasons, Plaintiffs fail to
20   demonstrate any factual or evidentiary basis for the allegations in ¶ 204 exists. See McGuire,
21   2013 WL 3863903, at *6; Connetics, 542 F. Supp. 2d at 1005–06.
22                                  b) Presumption of Knowledge
23          Plaintiffs’ alternative argument that the specific conversation described in ¶ 204 may be
24   inferred based on the widely accepted principle that prosecutors and police have a “closely
25   aligned working relationship” is unsupported in law. The cases cited by Plaintiffs are
26   distinguishable because they all relate to a prosecutor’s duty to disclose exculpatory evidence in a
27   criminal case under Brady v. Maryland, 373 U.S. 83 (1963). See, e.g., In re Brown, 17 Cal. 4th
28   873, 879–80 (1998); Smith v. Sec’y of N.M. Dep’t of Corr., 50 F.3d 801, 824–25 (10th Cir. 1995);

                                                        12
 1   Kyles v. Whitley, 514 U.S. 419, 437–38 (1995). In short, under Brady and its progeny, the police
 2   are considered agents of the prosecutor, such that any knowledge of exculpatory evidence is
 3   imputed to the prosecutors. See id. Plaintiffs do not identify any case law that equates imputed
 4   knowledge under Brady to actual knowledge for purposes of establishing a civil conspiracy claim.
 5   Cf. ESG Capital Partners, LP v. Stratos, 828 F.3d 1023, 1039 (9th Cir. 2016) (“[C]onspiracy
 6   involves actual knowledge of the plan.”). Indeed, some of the cases on which Plaintiffs rely
 7   clearly indicate this imputed knowledge principle is limited to Brady claims. See, e.g., Smith, 50
 8   F.3d at 824 (“For purposes of Brady, ‘knowledge by police of investigators is . . . imputed to the
 9   prosecution.’”); see also id. at 825 (“[T]he police are considered agents of the prosecution for
10   Brady purposes”). For these reasons, Plaintiffs’ argument is unavailing.
11                                  c) Applicability of Affidavits in Rule 11 Inquiry
12          Finally, Plaintiffs fail to substantively address Gorman and Couzens’s declarations.
13   Rather, they dismiss the declarations out of hand as “scant” and self-serving.7 (See ECF No. 151
14   at 12.) But Ninth Circuit caselaw indicates such evidence is pertinent to a Rule 11 inquiry. In
15   Townsend v. Holman Consulting Corporation, for example, the plaintiff brought claims in federal
16   court to compel his employer’s Employee Benefit Plan (“Plan”) to pay certain medical benefits
17   after an unsuccessful state court action. Townsend, 914 F.2d at 1139. In addition to other
18   defendants, the plaintiff sued the law firm that managed the Plan, alleging that the firm advised
19   the Plan to adopt certain challenged provisions, counseled the Plan’s administrators to not make
20   certain payments to the plaintiff, and improperly obstructed the plaintiff’s unsuccessful state court
21   suit. Id. After the filing of the initial complaint, the firm defendant filed a motion to dismiss and
22   provided sworn affidavits that it had nothing to do with the adoption, implementation, or
23   administration of the Plan and that the firm was retained only for the purpose of litigation. Id.
24
     7       Alternatively, Plaintiffs contend Defendants’ Rule 11 Motion must be rejected as nothing
25   more than a thinly-disguised partial-summary judgment motion. (ECF No. 151 at 7.) However,
26   the aforementioned authorities demonstrate this contention is unsupported in law, as courts may
     consider affidavits in Rule 11 motions even at the motion to dismiss stage. See, e.g., Townsend,
27   914 F.2d at 1139–40; Regents of Univ. of Cal. on behalf of UC Davis Health Sys. v. Stidham
     Trucking Inc., No. 16-cv-02835-MCE-CKD, 2018 WL 338998, at *1 (E.D. Cal. Jan. 8, 2018)
28   (granting motion for sanctions filed alongside motion to dismiss original complaint).

                                                       13
 1   The plaintiff did not offer any evidence to rebut the affidavits. Id. Instead, he filed a first
 2   amended complaint in which he continued to allege the defendant’s involvement in the
 3   implementation and administration of the Plan. Id. The district court found the plaintiff had
 4   conducted absolutely no inquiry before filing the first amended complaint and it was undisputed
 5   that the law firm played no role in the actions of the Plan which gave rise to the plaintiff’s claims
 6   against the other defendants. Id. The Ninth Circuit upheld the district court’s findings that
 7   sanctions were warranted on this basis. Id. at 1144.
 8          Similarly here, defense counsel mailed Gorman and Couzens’s declarations to Plaintiffs
 9   on January 30, 2020, in advance of filing the instant Motion. (See ECF No. 148-2 at 2.) Under
10   Rule 11, Mr. Thorn was required to investigate the veracity of the affidavits to determine whether
11   any factual basis existed for the contested allegations in the SAC. There is no indication that he
12   did so. Rather, Plaintiffs refused to withdraw the allegations, and their opposition to the instant
13   Motion does not rebut the declarations or provide any evidentiary basis for refusing to withdraw
14   the contested allegations from the SAC. (See id. at 27; see also generally ECF No. 151.) It is
15   therefore undisputed that Gorman did not advise the police to make any false statements, nor was
16   he aware that any facts gathered by the police were untrue, and Couzens had no discussion with
17   the police regarding the pre-complaint warrants whatsoever. (ECF No. 148-3 at 3; ECF No. 148-
18   4 at 2); see Townsend, 914 F.2d at 1139.
19          For this reason, as well, the allegations set forth in ¶ 204 are factually and legally baseless
20   from an objective perspective. Christian, 286 F.3d at 1127.
21                          ii.     Jail Classification/Interrogation Regarding Gang Affiliation
22          Defendants challenge Plaintiffs’ new allegation in the SAC that Couzens forged a
23   classification form:
24                  On information and belief, Couzens gang expert told Couzens he had
                    no case for the gang enhancements Gorman filed against Sonny, so
25                  Couzens enlisted the assistance of Doe 55 to fabricate evidence
                    against Sonny using the blank form Sonny signed and information
26                  from some very stale documents that are of dubious, at best, and of
                    unknown origin that is not the product of a due process hearing or
27                  proceeding. Doe 55 agreed to help Couzens and filled out the form
                    Sonny was ordered to sign in black to make it appear as if Sonny
28                  admitted to a lifetime of gang membership, which is false and as of

                                                        14
 1                   the time he was arrested for the Alize Valdez shooting Sonny had
                     never joined a street gang; had never been a member of a street gang;
 2                   had never been arrested for a gang related crime . . . .

 3   (ECF No. 148-1 at 15–16 (quoting ECF No. 116 ¶ 330 (grammar and spelling errors in

 4   original)).) Defendants argue the allegation that Couzens essentially “framed” Sonny as a gang

 5   member is not only belied by myriad evidence of Sonny’s prior gang involvement previously

 6   available to Plaintiffs, it is also contradicted by Plaintiffs’ prior allegations. (Id. at 16–19.)

 7   Further, in the declaration Defendants provided Plaintiffs in advance of this Motion, Couzens

 8   avers he “did not contact, consult with, advise or otherwise have any conversation, directly or

 9   indirectly, whatsoever with any jail classification officer or officers regarding the preparation of

10   Plaintiff Sonny Martinez’s October 27, 2015 jail classification, or his intake process.” (ECF No.

11   148-3 at 4.)

12           In opposition, Plaintiffs do not dispute the authenticity or accuracy of the evidence from

13   Sonny’s criminal case file showing almost 20 years of gang history. Nor do Plaintiffs address

14   Couzens’s declaration. Instead, Plaintiffs dispute Defendants’ characterization of the evolving

15   allegations in the complaints and argue the allegation is sufficient because it was made “on

16   information and belief.” (ECF No. 151 at 13–14.) Again, Defendants have the better argument.

17           First, the contested allegation appears to be based on a completed jail classification form

18   that Couzens disclosed to Sonny’s public defender during discovery in the criminal case. (See

19   ECF No. 148-3 at 2, 6–8.) Also included in the criminal case file are booking photographs of

20   Sonny covered in established gang tattoos and classification forms from a different jail in which

21   Sonny previously admitted gang membership. (Id. at 4, 143–156.) This evidence, which has

22   been in Plaintiffs’ possession prior to the initiation of this lawsuit — and at the latest was served

23   on Plaintiffs with Defendants’ motion to dismiss the FAC — demonstrates Plaintiffs’ allegation

24   that Sonny was never a gang member and any documents stating such are of “dubious, unknown

25   origin” is not “well-grounded” in fact. Fed. R. Civ. P. 11(b); Ricks, 31 F.3d at 1488.

26           With respect to prior allegations, the FAC alleged Sonny was interrogated at the jail and

27   forced to sign the gang classification questionnaire without first receiving Miranda warnings (in

28   ///

                                                         15
 1   violation of his Fifth and Sixth Amendment rights). 8 (ECF No. 71 ¶¶ 255–59.) Because a Fifth
 2   Amendment claim will only lie where the accused is compelled to make a “testimonial
 3   communication” that is incriminating, Fisher v. United States, 425 U.S. 391, 408 (1986), the clear
 4   import of Plaintiffs’ allegations in the FAC is that Sonny signed the classification form af ter
 5   writing incriminating gang-related information in the form outside the presence of an attorney.
 6   Yet these allegations directly contradict the SAC, which removes all allegations concerning
 7   interrogation — thus suggesting Sonny was not interrogated at all — while including the new
 8   allegation that Sonny was forced to sign a blank gang classification questionnaire form that
 9   Couzens later forged to include incriminating gang-related statements. (Compare ECF No. 71 ¶¶
10   255–259 with ECF No. 116 ¶¶ 330, 332, 333.) Plaintiffs may not amend pleadings to directly
11   contradict an earlier assertion made in their prior pleadings. See Airs Aromatics, Ltd. Liab. Co. v.
12   Victoria’s Secret Stores Brand Mgmt., 744 F.3d 595, 600 (9th Cir. 2014). Such contradictory
13   allegations are considered “false and sham” and thus indicative of a lack of legal or factual basis
14   for the claim. See Stearns v. Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1144–45 (N.D.
15   Cal. 2010); see also Christian, 286 F.3d at 1129 (upholding issuance of sanctions based on
16   “chameleon” or “flip-flopping” pleading).
17          For the reasons previously discussed, Plaintiffs’ failure to address Couzens’s declaration
18   is also problematic. See Townsend, 914 F.2d at 1139–44. Because Plaintiffs do not refute the
19   declaration or identify any source of information upon which they base their new allegation, it is
20   undisputed that Couzens did not discuss Sonny’s jail classification form with any jail officer. See
21   id.; see also Connetics, 542 F. Supp. 2d at 1005–06.
22          Based on this record, the Court finds the contested allegation is factually baseless from an
23   objective perspective. Christian, 286 F.3d at 1127, 1129; Stearns, 763 F. Supp. 2d at 1144–45.
24   ///
25   ///
26
     8       Incidentally, this allegation in the FAC is contradicted, in turn, by the allegation in the
27
     original Complaint that Sonny was Mirandized when he was “booked into the jail.” (ECF No. 1 ¶
28   246.)

                                                       16
 1                        iii.       Ex Parte Affidavits
 2           Defendants challenge Plaintiffs’ allegation that “Gorman and Couzens filed ex-parte
 3   affidavits with the criminal court bearing on Sonny’s right to bail but failed to disclose the ex-
 4   parte communications to Sonny and his public defender . . . .” (ECF No. 148-1 at 19 (quoting
 5   ECF No. 116 ¶ 397).) A simple review of the criminal case court records reveals no such ex
 6   parte affidavits exist or were ever submitted to the state court. (See ECF No. 148-3 at 14–76.)
 7   As previously noted, these records were available to Plaintiffs long before this action was
 8   initiated. Mr. Thorn, an experienced attorney, should reasonably have known how to review a
 9   court docket and case file and would have swiftly recognized the existence or absence of any
10   affidavits relating to a bail request. Plaintiffs fail to address this argument at all, and therefore
11   concede the argument. Accordingly, the Court concludes this contested allegation is not “well-
12   grounded” in fact. Fed. R. Civ. P. 11(b); Ricks, 31 F.3d at 1488.
13                        iv.        Continuances and Dismissal
14           Defendants challenge several portions of Plaintiffs’ allegations in the SAC relating to the
15   contention that Couzens sought multiple continuances of the preliminary hearing in Sonny’s
16   criminal case in order to keep Sonny in jail:
17                   1. “[E]very time Couzens was facing a preliminary hearing, he
                     sought and obtained continuances until the court refused to grant him
18                   any more continuances . . . “ (¶ 207.)
19                   2. “[On December 18, 2015] the People asked for yet another
                     continuance . . . .” (¶ 361.)
20
                     3. “[On December 18, 2015] [t]he court denied the motion for
21                   another continuance . . . .” (¶ 362.)
22                   4. “Couzens . . . sought five continuance[s] of the preliminary
                     hearing . . . .” (¶ 402.)
23

24   (ECF No. 148-1 at 20–21 (quoting ECF No. 116 ¶¶ 207, 361–362, 402).) Defendants point out
25   these allegations are also directly contradicted by the criminal court records that have long been
26   in Plaintiffs’ possession. (ECF No. 148-1 at 11, 20–21.) Specifically, the criminal case docket
27   and transcripts of each proceeding show Couzens only requested two continuances. (ECF No.
28   ///

                                                           17
 1   148-3 at 14–140.) Moreover, the transcript of the December 18, 2015 proceeding plainly shows
 2   Couzens did not seek a continuance. (Id. at 127–133.) Rather, he asked to dismiss the case. (Id.)
 3          In opposition, Plaintiffs dispute that the docket and related court documents of Sonny’s
 4   criminal case submitted by Defendants constitute the “entire record” of the case and vaguely
 5   allude to unspecified “witness testimony and documents” that support Plaintiffs’ allegation that
 6   Couzens requested five continuances of the preliminary hearing. (ECF No. 151 at 9–10.) It is
 7   unclear what Plaintiffs mean by this argument. Plaintiffs do not identify any actual documents or
 8   records they purport are missing from the collective criminal file produced by Defendants. Nor
 9   do Plaintiffs contend any filings or proceedings occurred which are not reflected on the docket.
10   Indeed, the cover page to the court records submitted by Defendants is expressly certified by the
11   clerk of Yolo County Superior Court to include the “ENTIRE COURT FILE,” and Plaintiffs do
12   not appear to challenge the authenticity or accuracy of this document. (ECF No. 148-3 at 15
13   (emphasis in original).)
14          Alternatively, Plaintiffs appear to argue the allegation is founded because some of
15   Couzens’s requests for continuances were made to the public defender rather than the criminal
16   court, not all of his requests for continuances were in writing, and not all requests for
17   continuances were reported. (ECF No. 151 at 10.) However, Plaintiffs’ attempt to recharacterize
18   the allegations to include informal, off-the-record requests for continuances not made to the court
19   is not well-taken. Plaintiffs expressly allege Couzens “sought and obtained continuances,” which
20   requires that the requests were, in fact, made to the court and granted by the court.
21          In sum, the court records unequivocally refute Plaintiffs’ allegation that Couzens sought
22   five continuances of the preliminary hearing. (See ECF No. 148-3 at 14–140.) Mr. Thorn, an
23   experienced attorney, should reasonably have known how to review a court docket and case file
24   and would have swiftly recognized the absence of additional motions or other requests to
25   continue the preliminary hearing date. The Court therefore finds the contested allegation is
26   factually baseless from an objective perspective. Christian, 286 F.3d at 1127, 1129; Stearns, 763
27   F. Supp. 2d at 1144–45.
28   ///

                                                        18
 1                        v.       Perjury and Bribery
 2          Defendants contest the following new allegation in the SAC concerning perjured
 3   testimony and bribery:
 4                  Zwicky agreed to give perjured testimony at the preliminary hearing
                    and tell the court Altamirano was a reliable informant even though
 5                  he and all the other co-conspriaotrs had known since before Sonny
                    was arrested that Altamirano was lying and Sonny was innocent; and
 6                  Zwciky sought and and obtained autroity from Couzens to bribe
                    Altrmaino with publi money from the coffers of the Stockton Police
 7                  Deaprtment to get him to a prelimianry hearing to give perjured
                    testiomny.
 8

 9   (ECF No. 184-1 at 21 (quoting ECF No. 116 ¶ 364 (grammar and spelling errors in original)).)
10   Defendants argue the allegation is not well-grounded in fact because Plaintiffs allege no facts
11   showing how they gained knowledge of a purportedly secret conversation between Zwicky and
12   Couzens. (Id. at 22.) Defendants also argue the allegation lacks a reasonable legal basis because
13   testimony that a witness is “reliable” is impermissible in court. (Id. (citing People v. Coffman, 34
14   Cal. 4th 1, 82 (2004) (court erred in permitting expert to give opinion as to whether witness was
15   credible); People v. Melton, 44 Cal. 3d 713, 744 (1988) (“Lay opinion about the veracity of
16   particular statements by another is inadmissible”); People v. Sergill, 138 Cal. App. 3d 34, 39–40
17   (1982) (officers may not give testimony “assessing veracity of those who make reports to
18   police”)); see also Cal. Evid. Code §§ 702, 801, 805 (establishing limitations to scope of lay and
19   expert witness testimony). Defendants additionally point out the email Couzens sent to Sonny’s
20   criminal counsel on December 3, 2015 — which is presumably the basis for Plaintiffs’ allegation
21   — states Couzens did not intend to call Altamirano as a witness and that Zwicky had requested to
22   pay Altamirano as an informant, not that Couzens provided authorization to do so.9 (See ECF No.
23   148-3 at 157–58.) Finally, Couzens’s declaration expressly avers that there was no agreement to
24   ///
25   9       Specifically, the letter states Couzens was going to “Prop 115” Altamirano’s statement at
26   the preliminary hearing, which Defendants indicate (and Plaintiffs do not dispute) means
     Altamirano would not be called as a witness but his statement would be read to the court by a law
27   enforcement witness. See Cal. Const. Art. I, Sec. 30(b) (permitting hearsay evidence at
     preliminary hearings); Cal. Pen. Code § 872(b) (permitting an officer to read declarant statement
28   at probable cause hearing).

                                                      19
 1   provide false testimony or authority to offer a bribe. (Id. at 5.) Each of Defendants’ arguments is
 2   persuasive.
 3           In opposition, Plaintiffs argue they possess a “mountain of direct and circumstantial
 4   evidence to prove the allegation and prove that all the defendants knew Altamirano was lying.”
 5   (ECF No. 151 at 10 (emphasis in original).) However, Plaintiffs do not actually identify any of
 6   that evidence, or show how it supports the allegation of an agreement to give perjured testimony
 7   or to bribe Altamirano to give perjured testimony at the preliminary hearing. McGuire, 2013 WL
 8   3863903, at *6; Connetics, 542 F. Supp. 2d at 1005–06. Importantly, Plaintiffs neither address
 9   Defendants’ legal argument nor provide contrary authority in support of their position that an
10   officer may provide testimony regarding the credibility of another witness. Nor do Plaintiffs
11   identify any basis for knowing the manner in which Couzens intended to conduct the preliminary
12   hearing, as it never happened. Id. Stated another way, because there was no preliminary hearing
13   and no testimony was ever given, the Court cannot draw any inference that Defendants acted a
14   certain way because they conspired to do so.
15           Additionally, since the December 3, 2015 email indicates Couzens did not intend to call
16   Altamirano as a witness, it plainly contradicts Plaintiffs’ allegation that Couzens approved bribing
17   Altamirano to give false testimony at the preliminary hearing. Finally, Plaintiffs do not refute or
18   even address Couzens’s declaration that there was no agreement to provide false testimony or
19   authority to offer a bribe, thus essentially conceding the argument. Townsend, 914 F.2d at 1139;
20   see also Grynberg v. Ivanhoe Energy, Inc., 663 F. Supp. 2d 1022, 1024–26 (D. Colo. 2009)
21   (finding allegations lacked a sufficient evidentiary basis where Rule 11 motion included an
22   affidavit stating the defendant never bribed the public official, as alleged, but the plaintiffs
23   “present[ed] no valid argument that they had adequate evidentiary support for the specific
24   allegations. . . .”).
25           Based on the foregoing, the Court finds Plaintiffs’ allegation is factually and legally
26   baseless from an objective perspective. Christian, 286 F.3d at 1127.
27   ///
28   ///

                                                        20
 1                       vi.        Gorman’s “Testimony” About Gang Membership
 2          Defendants challenge Plaintiffs’ allegations that Gorman falsely “testified” against Sonny:
 3                  Gorman knew when he testified as a witness under oath that the
                    allegations in the criminal complaint were not true; that Altamirano
 4                  was lying about the call; and that Sonny was innocent of the charges.
                    ...
 5
                    Sonny was not a street gang member as . . . Gorman testified under
 6                  oath.
 7   (ECF No. 148-1 at 22–23 (quoting ECF No. 116 ¶¶ 341, 350).) Defendants again point out this
 8   allegation is directly contradicted by the criminal court records that have long been in Plaintiffs’
 9   possession. (Id. at 23.) Specifically, the entirety of the record shows Gorman never “testified as
10   a witness” in any proceeding and, at most, signed the criminal complaint. (See ECF No. 148-3 at
11   14–140.)
12          In opposition, Plaintiffs appear to concede the only “testimony” Gorman provided
13   occurred when he signed and filed the criminal complaint. Instead, they argue the allegation is
14   nevertheless supported because it may be reasonably inferred from the fact that Gorman knew
15   Altamirano was lying, that Sonny was innocent of the charges, and that he was no longer a gang
16   member or affiliate at the time of the Valadez shooting. (See ECF No. 151 at 14.) Further,
17   Plaintiffs reassert that Gorman’s knowledge of these facts may be reasonably inf erred under the
18   Brady doctrine. (Id.) Plaintiffs’ arguments are again unavailing.
19          First, the Court is not persuaded that a prosecutor’s filing of a criminal complaint is akin
20   to “testifying as a witness under oath” as construed in the SAC, and Plaintiffs cite no authority of
21   any kind that makes this equivocation. Second, while Plaintiffs contend they have testimonial
22   evidence to establish Sonny was not a gang member at the time the shooting occurred, they have
23   not identified any evidence or source of information they relied on to assert that Gorman knew
24   Sonny was no longer a gang member or affiliate at the time of the Valadez shooting (or that
25   Altamirano was lying and that Sonny was innocent of all charges). (See generally ECF No. 151
26   at 14–15); see also McGuire, 2013 WL 3863903, at *6. Indeed, Plaintiffs entirely fail to address
27   Gorman’s declaration, in which he avers he “was [not] aware that any facts gathered by the police
28   were untrue, nor was [he] ever told that the police were misrepresenting facts.” (ECF No. 148-4);

                                                       21
 1   see Townsend, 914 F.2d at 1139–44; Connetics, 542 F. Supp. 2d at 1005–06. Further, as
 2   previously determined, Plaintiffs have not demonstrated a legal basis for their inference argument
 3   based on the Brady doctrine. Cf. ESG Capital Partners, LP, 828 F.3d at 1039; Smith, 50 F.3d at
 4   824. Finally, to the extent they concede the absence of evidentiary support by arguing that an
 5   inference is required, Plaintiffs’ allegation runs afoul of Rule 11(b)(3). Thus, Plaintiffs fail to
 6   provide even a weak plausible basis to support their claim against Gorman. See United Nat’l Ins.
 7   Co., 242 F.3d at 1117–18.
 8          Based on the foregoing, the Court finds the contested allegations are each factually and
 9   legally baseless from an objective perspective. Christian, 286 F.3d at 1127; Fed. R. Civ. P.
10   11(b); Ricks, 31 F.3d at 1488.
11                  C.      Reasonable and Competent Inquiry
12          The second prong of the Rule 11 analysis requires “a fact-intensive” determination as to
13   whether an attorney’s inquiry is reasonable under “all the circumstances of a case.” Townsend,
14   914 F.2d at 1142. Thus, Rule 11 creates and imposes on counsel an affirmative duty to
15   investigate the law and facts before filing. Rachel v. Banana Public, Inc., 831 F.2d 1503, 1508
16   (9th Cir. 1987). The lawyer may not delegate this duty to another person. See Unioil, Inc. v. E.F.
17   Hutton & Co., 809 F.2d 548, 558 (9th Cir. 1986) (“[A]n attorney who signs the pleading cannot
18   simply delegate to forwarding co-counsel his duty of reasonable inquiry.”); Sec. Farms v. Int’l
19   Bhd. of Teamsters, 124 F.3d 999, 1016–17, n.23 (9th Cir. 1997) (affirming Rule 11 sanctions for
20   failure to “conduct a reasonable inquiry” where counsel accepted statements by its investigator
21   and submitted them to the court, despite receiving prior notice of serious credibility and
22   authenticity issues). Nor may he blindly accept the word of his client. In re Kunstler, 914 F.2d
23   505, 514 (4th Cir. 1990) (“Blind reliance on the client is seldom a sufficient inquiry.”) To the
24   contrary, under Rule 11, an attorney is required “to dissuade a client from pursuing specious
25   claims, to avoid possible sanctions by the court, as well as unnecessary costs of litigating a
26   worthless claim.” Moser v. Bret Harte Union High Sch. Dist., 366 F. Supp. 2d 944, 977 (E.D.
27   Cal. 2005) (citation omitted). Also as previously determined, Plaintiffs’ use of the phrase “on
28   information and belief” does not relieve them from the obligation to “conduct an appropriate

                                                        22
 1   investigation into the facts that is reasonable under the circumstances.” 1993 Comments to Fed.
 2   R. Civ. P. 11; see also McGuire, 2013 WL 3863903, at *6; Connetics, 542 F. Supp. 2d at 1005–
 3   06.
 4          Here, Defendants argue the inclusion of the aforementioned contested factual allegations
 5   — including the new allegations and claims impermissibly raised for the first time in the SAC —
 6   indicates Plaintiffs’ counsel failed to perform his “nondelegable responsibility to personally . . .
 7   validate the truth and legal reasonableness of the papers filed, and to conduct a reasonable factual
 8   investigation” as required under Rule 11(b). (Id. (citing Connetics, 542 F. Supp. 2d at 1005).)
 9   The Court is inclined to agree.
10          Defendants submitted undisputed evidence that directly contradicts the contested
11   allegations and demonstrates they lack any factual or legal basis. The vast majority of this
12   evidence — which arises from Sonny’s own criminal case file — was not only available to
13   Plaintiffs at the time the criminal case occurred (in 2015) but was additionally provided to
14   Plaintiffs multiple times thereafter: on June 4, 2019, during Defendants’ initial informal meet and
15   confer efforts after being joined in this action (ECF No. 156 at 2); on June 10, 2019, with the
16   filing of Defendants’ motion to dismiss the FAC (ECF Nos. 107-2, 107-3); on December 16,
17   2019, when Defendants moved to dismiss the SAC (ECF Nos. 132-2, 132-4); and on January 15,
18   2020, during formal meet and confer communications related to the instant Motion (ECF No.
19   148-2 at 2).
20          In opposition, Plaintiffs argue Mr. Thorn’s investigation was reasonable and competent
21   because it included meeting with and obtaining documents from Sonny, scrutinizing the Yolo
22   County Public Defender’s case files, and interviewing multiple witnesses and experts. (ECF No.
23   151 at 5–7.) However, regardless of Mr. Thorn’s subjective intent, his actions must be measured
24   against the objective standard of a competent attorney admitted to practice before the district
25   court. Wilson, 326 F.3d at 1109 (citing Zaldivar, 780 F.2d at 830); see also Ricks, 31 F.3d at
26   1488 (“Counsel can no longer avoid the sting of Rule 11 sanctions by operating under the guise of
27   a pure heart and empty head.”). As previously noted, a “reasonable inquiry” is that amount of
28   examination into the facts and legal research which is reasonable under “all the circumstances of

                                                        23
 1   a case.” Townsend, 914 F.2d at 1142. Furthermore, “the conclusion drawn from the research
 2   undertaken must itself be defensible. Extended research alone will not save a claim that is
 3   without legal or factual merit from the penalty of sanctions.” Zaldivar, 780 F.2d at 831.
 4           Here, a competent attorney, having conducted an objectively reasonable inquiry into the
 5   criminal case file records and law, would have concluded that the aforementioned contested
 6   allegations were not well-founded. See Truesdell, 209 F.R.D. at 174. Based on the evidence and
 7   on the face of the pleadings, it is clear that Plaintiffs, at best, ignored the substantial amount of
 8   evidence in their possession. Accordingly, the Court concludes Mr. Thorn failed to perform his
 9   duty under Rule 11 to “validate the truth and legal reasonableness of the papers filed” and to
10   conduct a reasonable and competent inquiry into all available information before signing and
11   filing the SAC. Connetics, 542 F. Supp. 2d at 1005; Rachel, 831 F.2d at 1508; Christian, 286
12   F.3d at 1127; Townsend, 914 F.2d at 1142. Sanctions are therefore warranted pursuant to Fed. R.
13   Civ. P. 11(c).
14                    D.     Appropriateness of Sanctions
15           Turning to possible sanctions, the Court notes the purpose of Rule 11 is to “deter
16   repetition of such conduct or comparable conduct by others similarly situated.” Fed. R. Civ. P.
17   11(b)(2)(A); see also Hutchinson v. Pfeil, 208 F.3d 1180, 1183 (10th Cir. 2000) (“[I]n keeping
18   with its ‘ultimate goal of deterrence, rather than compensation,’ Rule 11 ‘de-emphasizes
19   monetary sanctions and discourages direct payouts to the opposing party.’”) (quoting Ridder v.
20   City of Springfield, 109 F.3d 288, 294 (6th Cir. 1997)).
21           Here, sanctions are justified on the basis of Mr. Thorn’s persistent prosecution of claims
22   without any reasonable basis in the law. These sanctions are particularly appropriate where
23   defense counsel gave Mr. Thorn multiple opportunities to withdraw these claims, citing to
24   relevant evidence and legal authority each time to demonstrate Plaintiffs’ untenable position, but
25   Mr. Thorn instead persisted to assert and defend the claims without any reasonable basis in fact or
26   law for believing they had any merit. Thus, the Court finds imposing a monetary sanction is
27   necessary to deter Mr. Thorn from further refusing to withdraw or correct contentions after a
28   ///

                                                         24
 1   potential violation is called to his attention or insisting upon a position after it is no longer
 2   tenable, as such litigation tactics serve only to waste precious public resources.
 3           While the Court could arguably impose a larger penalty or award fees to deter Plaintiffs’
 4   actions in the future, the Court concludes that a sanction in the amount of $1,000.00 is sufficient
 5   at this time to promote the goal of deterrence. Fed. R. Civ. P. 11(c)(4); 1993 Comments to Fed.
 6   R. Civ. P. 11; Link, 370 U.S. at 633. Nonetheless, should Plaintiffs continue to assert allegations
 7   that are directly contradicted by facts alleged in their prior pleadings or facts which have been
 8   judicially noticed by the Court in prior Orders, the Court is inclined to grant any additional
 9   motion for sanctions, including attorneys’ fees. 10
10           As the SAC was dismissed and Defendants have been dismissed from this action, striking
11   the specific identified allegations is not a valid sanction.
12           IV.     CONCLUSION
13           For the foregoing reasons, Defendants’ Motion for Sanctions (ECF No. 148) is hereby
14   GRANTED as follows:
15           The Court declines at this time to grant Defendants expenses and attorneys’ fees. Instead,
16   Plaintiffs’ counsel, Douglas Thorn, is admonished and sanctioned pursuant to Federal Rule of
17   Civil Procedure 11(c) in the amount of $1,000.00, payable to the Court. Mr. Thorn shall issue
18   payment no later than 30 days from the electronic filing date of this Order. Mr. Thorn shall be
19   personally liable for this entire amount and may not shift the cost of these sanctions to Plaintiffs,
20   or otherwise avoid their payment.
21           IT IS SO ORDERED.
22   DATED: June 1, 2021
23
                                                         Troy L. Nunley
24
                                                         United States District Judge
25

26   10     Plaintiffs are additionally reminded that any amendments are limited to the surviving
27   claims and Defendants, and Plaintiffs may not assert new claims without first obtaining leave
     from the Court to do so by way of a properly-noticed motion to modify the scheduling
28   order/motion to amend. (See ECF No. 159 at 17, 20.)

                                                         25
